George W. Riles having appeared in this court, and having assumed to act as an attorney and counsel in several cases .before the court, the "court directed him to state by what authority he acted as an attorney and counsellor, and if he had been readmitted as such.
On reading the certificate of his conviction on the trial of indictment for obtaining money by false pretenses, in the court of general sessions of the peace, held in the city of New York on the 30th day of December, 1850; and the service of an order of the supreme court of the state of New York, of the first judicial district, upon the said Riles, to show cause why he should not be removed from practicing as an attorney, solicitor and counsellor, in any of the courts of this state, on the 7th day of January, 1851; also the affidavit of H. Bertholf, crier of the supreme court, showing that he was removed by the said court; and the order of the supreme court, dated ' December 30, 1851, referring it to Hon. Wm. Mitchell, to inquire as to the moral character of said Riles, and to report whether, in his opinion, the rule removing him should be vacated; and the communication to the said court by the said Wm. Mitchell, dated September 28, 1860, concerning the same; and on reading the *254affidavits, orders and motion papers in the action wherein George V. House was plaintiff against John W. Porter defendant, and the orders of the court made therein; and the -orders of the general term of the supreme court, dated September 16, 1857, denying the motion to restore his name to the roll of attorneys, &c.; and the affidavits and orders made and granted by this court in the action between Thos. Butler, plaintiff, against Wm. Lee, defendant, with the notes of testimony taken before Thos. W. Clerke, referee, appointed by the court March 20,1874, and the report of the said referee, not yet filed; and the affidavit of B. W. Buchanan ; the certificate of the county clerk, dated January 11,1875 ; and on reading and filing the affidavit of said Hiles, dated January 13,1875'; and this court having heard the said Hiles in reference to his right to appear as attorney and counsellor in this court; and on reading and filing the affidavit of A. Oakey Hall, Esq., dated the 15th January, 1875 :
. It is ordered and adjudged that said George W. Hiles, on the 3d day of February, 1851, was removed by the general term of the supreme court, of the first judicial district, from his office as attorney and counsellor of this state, and that since the conviction and sentence of the said' Hiles, his office as attorney and counsellor became vacant, and was forfeited by him; that he has not been readmitted, and that he has no right to appear as an attorney and counsellor at law in this court, or in any court of this state.
Enter. CHAS. P. DALY,
- Chief Judge.